Citation Nr: 1700615	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-02 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1970 to February 1973 and from June 1982 to September 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Detroit, Michigan (RO), which in pertinent part, denied the benefit sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his January 2012 substantive appeal, the Veteran stated his desire to testify before a member of the Board.  The Veteran was scheduled for such a hearing in August 2016, but he stated that he was unable to attend the original hearing date, and he has asked for his hearing to be rescheduled.  See July 2016 statement in support of the case.  The Veteran has not withdrawn his request for a hearing.  The Veteran should be rescheduled for a video hearing, per his request. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing as indicated by the Veteran in his July 2016 correspondence.  Once the hearing is conducted, or in the event that the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




